 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 296 
Beverly Enterprises, Inc. 
and its subsidiary Beverly 
Health and Rehabilitation Services, Inc., and its 
subsidiary Beverly Enterprises-Florida, Inc., 
d/b/a Beverly Health
 and Rehab Center-
Paradise Pines and d/b/a Suwanee Healthcare, 
and individual facilities and each of them; and 
Beverly Enterprises, Inc. and its subsidiary 

Spectra Healthcare Alliance, Inc., and its sub-
sidiary Beverly Rehabilitation, Inc., and indi-
vidual facilities and each of them 
and United 
Food and Commercial Workers International 
Union, Local 1625, AFLŒCIO. 
 Beverly Enterprises, Inc. 
and its subsidiary Beverly 
Health and Rehabilitation Services, Inc., d/b/a 
Elizabeth Adam Crump Manor and d/b/a 
Northwest Healthcare Center, and Beverly En-
terprises, Inc. and its subsidiary Spectra Health-

care Alliance, Inc., and its subsidiary Beverly 
Rehabilitation, Inc., and 
individual facilities and 
each of them 
and
 United Food and Commercial 
Workers International Un
ion, Local 400, AFLŒ
CIO.  
Cases 6ŒCAŒ31111 and 6ŒCAŒ31707
 February 27, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND WALSH On February 11, 2003, Administrative Law Judge Wil-
liam G. Kocol issued the a
ttached decision.  The Re-
spondent filed exceptions and a supporting brief, an an-
swering brief, and a reply brief.  The General Counsel 
filed limited exceptions and a supporting brief, and a 
brief in response to the Respondent™s exceptions.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified. 
1. In adopting the judge™s findings that the Respondent 
violated Section 8(a)(5) by refusing to recognize the Un-
ions as collective-bargaining representatives for the re-
habilitation employees, we note that the Respondent™s 
cited cases, Hill-Rom Co. v. NLRB,
 957 F.2d 454 (7th 
Cir. 1992), 
University of Chicago v. NLRB
, 514 F.2d 942 
                                                          
                                                           
1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Drywall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
(7th Cir. 1975), and 
Facet Enterprises v. NLRB
, 907 F.2d 
963, 975 (10th Cir. 1990), are not inconsistent with 
Board law.  In those cases, the courts examined whether 
an employer™s transfer of
 work to nonunit employees 
constituted a nonmandatory subject of bargaining that the 
employer could lawfully implement so long as such a 
transfer was not motivated 
by antiunion animus and the 

employer bargained over the 
effects of the transfer.  
Here, however, as found by the judge, the Respondent 

did not transfer work to nonunit employees.  The same 
employees continue to do the work.  The Respondent 
attempted to change the scope of the bargaining unit by 
taking the position that these represented employees and 
their work were now outside the bargaining unit.  Ac-
cordingly, we agree that 
Bay Shipbuilding Corp.
, 263 
NLRB 1133 (1982), enfd. 721 F.2d 187 (7th Cir. 1983), 
involving a similar change in unit scope, is controlling.
2   
2.  We do not adopt the ju
dge™s statement in the rem-
edy section of his decision th
at the issue of whether the 
Respondent™s unfair labor practices may have caused 
some employees to quit their positions as rehabilitation 

aides is appropriate for resolution in the compliance 
stage of this proceeding.  The General Counsel has not 
alleged or shown that any employees have been construc-

tively discharged as a result of the Respondent™s viola-
tions; accordingly, such an i
ssue is not appropriately re-
served to the compliance stage.  We will modify the rec-
ommended Order to reflect this change, and we will sub-
stitute a new notice accordingly. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Beverly 
Enterprises, Inc., Fort Smit
h, Arkansas, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1. Substitute the following for paragraph 2(e). 
ﬁ(e) Make employees whole for any loss of earnings 
and other benefits suffered as a result of the unfair labor 
practices, in the manner set forth in the remedy section of 
the judge™s decision as amended herein.ﬂ 
 2 In addition, we agree with the 
judge that the du
ties and working 
conditions of the rehabilitation aides di
d not change to such a degree as 
to render the bargaining units, with 
the aides included, inappropriate. 
However, we do not rely on the judge™s finding that the Respondent 
failed to rebut the presumptive appr
opriateness of single-facility units.  
There is no general, freestanding presumption that
 single-facility units 
are appropriate. A 
petitioned-for single-facility unit is presumptively 
appropriate, see, e.g., 
Trane, 339 NLRB No. 106, slip op. at 2 (2003)Š
but then, so too is a petitioned-fo
r employerwide unit, see, e.g., 
Green-
horne & O™Mara, Inc.
, 326 NLRB 514, 516 (1998).  Since no represen-
tation petition is before us here, 
however, we need not rely on any 
presumption.  
341 NLRB No. 38 
 BEVERLY ENTERPRISES 297
2. Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in any of these protected ac-
tivities.  
 WE WILL NOT
 refuse to recognize the United Food and 
Commercial Workers International Union, Local 1625, 

AFLŒCIO as the collective-ba
rgaining representative for 
rehabilitation aides as part of the established collective-
bargaining units at the Paradise Pines and Suwannee fa-
cilities and refuse to apply the collective-bargaining 
agreements to rehabilitation aides. 
WE WILL NOT
 refuse to recognize the United Food and 
Commercial Workers International Union, Local 400, 

AFLŒCIO as the collective-ba
rgaining representative for 
rehabilitation aides as part of the established collective-
bargaining units at the Northwest and Crump Manor fa-
cilities and refuse to apply the collective-bargaining 
agreements to rehabilitation aides. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL recognize and bargain with the United Food 
and Commercial Workers In
ternational Union, Local 
1625, AFLŒCIO as the exclusive representative of the 
rehabilitation aides employed at the Paradise Pines facil-

ity as part of the following appropriate unit concerning 
terms and conditions of employment: 
All full-time and regular part-time non-professional as-
sociates in the bargaining unit located at Paradise Pines, 
11565 Harts Road, Jacksonville, Florida 32218 (certi-
fied by the National Labor Relations Board, Case 12Œ

RCŒ6408); said bargaining unit including all full-time 
and regular part-time service and maintenance associ-
ates, including cooks, dietary aides, nursing assistants, 

physical therapy assistants, janitors, laundry aides and 
housekeeping aides; excluding administrator, director 

of nursing, nursing supervisor, charge nurses, all regis-
tered nurses, all licensed practical nurses, activities di-
rector, social service director, maintenance supervisor, 

staff development coordinator, bookkeepers, adminis-
trative secretary/personnel specialist, all office clerical 
associates, medical records secretary, licensed physical 

therapy assistants, professional associates, technical su-
pervisors as defined in the Act.  
WE WILL recognize and bargain with the United Food 
and Commercial Workers In
ternational Union, Local 
1625, AFLŒCIO as the exclusive representative of the 
rehabilitation aides employed at the Suwannee facility as 
part of the following appropriate unit concerning terms 
and conditions of employment: 
All full-time and part-time non-professional associates 
in the bargaining unit located at Suwannee Health Care 
Center, 1620 Helvenston Street SE, Live Oak, Florida 

32060 (certified by the National Labor Relations 
Board, Case 12ŒRCŒ6760); said bargaining unit in-
cluding all full-time and regular part-time service and 

maintenance associates, including cooks, dietary aides, 
nursing assistants, physical therapy assistants, janitors, 
laundry aides and housekeeping aides; excluding ad-

ministrator, director, maintenance supervisor, staff de-
velopment coordinator, bookkeepers, administrative 
secretary/personnel specialist, all office clerical associ-
ates, medical records secretary, licensed physical ther-
apy assistants, professional associates, technical super-
visors as defined in the Act. 
WE WILL recognize and bargain with the United Food 
and Commercial Workers In
ternational Union, Local 
400, AFLŒCIO as the exclusive representative of the 
rehabilitation aides employed at the Northwest facility as 
part of the following appropriate unit concerning terms 

and conditions of employment: 
Included all full-time and regular part-time service and 

maintenance employees employed by the Employer at 

3333 Wisconsin Avenue, N.W., Washington, DC in-
cluding nurses™ assistants, ward clerks, activities em-
ployees, dietary and kitchen employees, maintenance 

employees, housekeeping and laundry employees, and 
painters, excluding registered nurses, licensed practical 
nurses, office clericals, professionals, technical em-

ployees, guards and supervisors as defined in the Act, 
and all other employees.  
WE WILL recognize and bargain with the United Food 
and Commercial Workers In
ternational Union, Local 
400, AFLŒCIO as the exclusive representative of the 
rehabilitation aides employed at the Crump Manor facil-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 298 
ity as part of the following appropriate unit concerning 
terms and conditions of employment: 
All regularly scheduled non-professional employees in 

the bargaining unit certified by the National Labor Re-

lations Board in Case 5ŒRCŒ12097; said bargaining 
unit including all full time and regular part-time service 
and maintenance employees, including nursing assis-

tants, physical therapy aides, food service employees, 
including cooks, housekeeping employees, mainte-
nance employees, activities assistant, beauty shop op-

erator, and laundry employees at the Employer™s facil-
ity located in Glen Allen, Virginia; said bargaining unit 
excluding office clerical employees, administrative sec-
retary, medical records clerk/nursing secretary, admin-
istrator, director of nursing, registered nurses, licensed 

practical nurses, executive housekeeper, floor supervi-
sor, foods service director, bookkeeper, activities direc-
tor, dietary supervisors, physical therapist, maintenance 

engineer, social services director, social worker, educa-
tion coordinator, director of volunteer services, confi-
dential employees, temporary and casual employees, 

guards and supervisors as defined in the Act. 
WE WILL
 make our employees whole, with interest, for 
any loss of earnings and other benefits suffered as a re-

sult of our unfair labor practices. 
BEVERLY ENTERPRISES
, INC. JoAnn F. Dempler, Esq., 
for the General Counsel.
 Keith R. Jewell, Esq., 
for the Respondent. 
DECISION STATEMENT OF THE 
CASE WILLIAM G. KOCOL
, Administrative Law Judge. This case was tried in Pittsburgh, Pe
nnsylvania, on March 11Œ14 and 
April 11, 2002, in Jacksonville, Florida, on October 9, 2002, and in Washington, D.C., on October 28, 2002.  The charges 
were filed on February 5 and 
March 9, 1999, respectively by 
United Food and Commercial Workers International Union, 

Local 1625, AFLŒCIO and United Food and Commercial 
Workers International Union, Local 400, AFLŒCIO, respec-tively (the Unions).  The consol
idated amended complaint (the 
complaint) was issued July 10, 2
001.  The complaint, as finally 
amended at the hearing, alleges that the entities set forth in the 

caption (Respondent) constitute a 
single, integrated enterprise 
and a single employer.  It also 
alleges that Respondent violated 
Section 8(a)(5) and (1) by tran
sferring certain unit employees 
from one part of Respondent to 
another, that Respondent ex-
cluded those employees from the existing collective-bargaining 
unit, failed to recognize those employees as part of the unit, and 
failed to apply the contractua
l provisions to them.  The com-plaint alleges that by such
 conduct Respondent change the 
scope of the bargaining units and did so without the consent of 

the Unions.  In the alternative the complaint alleges that Re-
spondent violated the Act by making the transfers without af-
fording the Unions an opportunity to bargain about the trans-
fers.  Finally, the complaint seeks special remedial relief 
against Respondent because of its 
past history of violating the 
Act.  
Respondent filed a timely answer
 that admitted the filing and 
service of the charges on certain entities, jurisdiction, labor 

organization status, appropriate un
it, and 9(a) status.  The an-
swer denied that Respondent was a single employer and it de-
nied the substantive allegations of
 the complaint.  Finally, Re-
spondent pled as affirmative defe
nses that the contracts allowed 
it to abolish the classifications, 
that the matter should be de-
ferred to the grievance-arbitratio
n process, that it was not re-quired to bargain since the transfers represented a basic change 
and redirection of its business, 
that the charge in Case 6ŒCAŒ
31707 was not timely served on all 
the parties, and there were 
ﬁfatal variances between the charges and the complaints.ﬂ   
On May 8, 2000, the Board denied Respondent™s Motion for 
Summary Judgment and deferral of the complaint on the 
ground that it raised genuine issues
 of material fact that would 
be better resolved after the hearing.  Because this case turns on 

the resolution of unit placement issues I conclude that deferral 
to the grievance-arbitration process in not warranted.    On 
October 10, 2001, I denied Re
spondent™s motion to sever and 
approve settlement agr
eement.  I did so because the proposed 
settlement did not adequately remedy the allegations of the 
complaint.   
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 Respondent, composed of several corporations, provides 
medical, professional, and therapy healthcare services at facili-
ties located in several States and the District of Columbia. Re-
spondent has a general corporat
e office in Fort Smith, Arkan-
sas.  Respondent annually receiv
es gross revenues in excess of 
$500,000 and purchases and receiv
es products, goods, and ma-
terials valued in excess of $500
0 directly from States outside 
the State in which the facility 
is located.  Respondent admits 
and I find that it is an employer engaged in commerce within 

the meaning of Section 2(2), (6), 
and (7) of the Act and that the 
Unions are labor organizations 
within the meaning of Section 
2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A. Single-Employer Issue 
1.  Background 
First, I identify the parties.  Be
verly Enterprises, Inc. (BEI) is 
at the top of Respondent™s orga
nizational scheme.  It wholly 
owns six subsidiaries.  The Ge
neral Counsel sought a remedy 
against the six entities, but on January 17, 2002, I dismissed the 
allegation concerning four of the subsidiaries.1  One of the two                                                           
 1 Beverly Enterprises International Limited holds investments in 
joint ventures in Japan and Chile
.  Beverly Funding Company is a 
  BEVERLY ENTERPRISES 299
remaining subsidiaries, Beverly Health and Rehabilitation Ser-
vices Inc. (BHR) was doing business at the relevant times as 
Beverly Healthcare.  BHR, in 
turn, has a number of subsidiar-
ies.  The parties stipulated th
at BHR and its wholly owned sub-
sidiaries constitute a single employer within the meaning of the 

Act.  This stipulation is consis
tent with the Board™s conclusions 
in Beverly California Corp., 
326 NLRB 232 (1998), enfd. 227 
F.3d 817 (7th Cir. 2000), and Beverly Health & Rehabilitation 
Services, 335 NLRB 635 (2001).  The remaining wholly owned 
subsidiary of BEI is Spectra Healthcare Alliance, Inc. (Spectra).  

Spectra wholly owns three subsid
iaries.  They are Beverly Re-
habilitation, Inc. doing business at
 the relevant times as Aegis 
Therapies (Bev Rehab); Homecare Preferred Choice, Inc. 

(Homecare), and Matrix Rehabilitation, Inc. (Matrix).   
2.  BEI 
BEI operates as a holding company for its subsidiaries and it 
also provides them with certain services for which it is paid by 

the subsidiaries.  BEI™s cost of
 providing these services is in-
cluded in a management fee paid 
by the subsidiary to BEI.  
BEI™s website in August 2001 indicated that BEI and its sub-
sidiaries were the leading providers of eldercare services in the 
United States.  It employed 
some 60,000 employees in more 
than 600 locations, including 528 skilled nursing facilities, 34 
assisted living centers, 58 homecare and hospice agencies, and 
163 outpatient therapy clinics.  Through Bev Rehab it also of-
fered rehabilitative services on a contract basis to nursing 
homes operated by BHR and othe
r care providers.  The website 
indicates that BEI is organized into four business lines.  BHR is 

held out as the nation™s largest nursing home company with 
more than 530 skilled nursing center
s and assisted living facili-
ties; Bev Rehab is identified as a leading rehabilitation com-

pany.  According to that we
bsite home care provides hospice care, home-health services, infusion therapy, and home medical 

equipment at some 60 locations and Matrix provides occupa-
tional rehabilitation and case-management services at more 
than 160 outpatient therapy clinics.  BEI™s 1998 annual report 
asserts that it ﬁoperatedﬂ the 
facilities described above.  BEI™s 
1999 annual report again included
 its subsidiaries BHR and 
Spectra.  That annual report indicat
ed that all these entities had 
a common mission, values, and vision.  It included a letter from 

BEI™s chairman of the board and chief executive officer, David 
Banks, that was addressed to the 
shareholders and employees of 
BEI as well as of BHR and Spectra
.  That letter described the 
turbulent nature of the industry in 1999, BEI™s disappointing 
financial results, some encourag
ing operating highlights, some 
promising opportunities ahead, and outlined aggressive actions 
to improve results.  Banks also spoke to various professional                                                                                             
 bankruptcy remote subsidiary which issues debt instruments to third 
parties secured by patient accounts r
eceivables purchased from BHR.  
Beverly Indemnity, Ltd. is a captive insurance company that reimburses 
liability coverage for BEI and its subsidiaries.  Finally, TMD Disposi-
tion Company is a holding company; it holds registered and unregis-

tered stock in a public company.  None of the entities employs any 
employees.  There is no contention th
at these companies are needed to 
effectuate the order in this case or in any other prior case.  Although the 
General Counsel in his brief asks that I reconsider this ruling, he makes 
no new arguments.  I therefore deny the request to reconsider. 
organizations where he spoke on behalf of all the BEI™s health-
care providing subsidiaries.  He 
discussed initiatives that had 
been undertaken including topics
 such as criminal background checks on employees and a report card system.   
As indicated, Banks was BEI™s chairman of the board and 
chief executive officer.  During the relevant time period, Boyd 
Hendrickson was president and chief operating officer of BEI 
and Skyler Hollingsworth was senior vice president and treas-
urer.  BEI™s executive vice president and chief financial officer 
was Scott Tabakin.  Senior office
rs of BEI constituted four of 
the five members on the boards of directors of BHR, Bev Re-

hab, Homecare, and Matrix; the 
fifth member of the boards of 
directors was the individual subsidiary president.   
Management officials transferred between BEI and its sub-
sidiaries.  For example, Eliz
abeth Shelton began working for 
Spectra in 1994 as national director of recruitment.  On January 
1, 1999, she became vice president of human resources and 
employment for Bev Rehab.  In
 June 2000, she moved to BEI 
where she oversaw recruitment for the entire organization.   
About two or three times a year BEI™s Hendrickson chaired 
meetings of senior management from BEI and its subsidiaries.  
These meeting generally lasted 2 
days and covered matters such 
as the review of the operations of each subsidiary, the devel-
opment of business opportunities, and the identification of op-
portunities for the subsidiaries to
 work together to achieve cost 
savings.   
BEI developed a code of conduct and business ethics.  This 
applied to all the employees of
 BEI and the employees of its 
subsidiaries.  Likewise, BEI ha
s a drug testing and background 
investigation guidebook.  This to
o applied to all employees of 
BEI and its subsidiaries.   
BEI had a labor and employment 
department that served as a 
resource for advice on personnel matters.  It was involved in 
negotiating collective-bargaini
ng agreements for about 100 
bargaining units.  It also handled
 grievances and arbitrations 
arising from those contracts.  That department was also in-
volved in the investigation of ch
arges filed by employees with 
agencies such as the EEOC and NLRB and responding to elec-

tion petitions and union organizi
ng campaigns.  Hendrickson of 
BEI had a policy of having the 
administrator of a nursing home 
that underwent an organizing effort write a report about the 
experience and why the employ
ees were dissatisfied and felt the need to seek union representation.  Donald Dotson, who 

during the relevant time served as senior vice president of 
BEI™s labor and employment depa
rtment, also served in that 
capacity for BHR, Bev Rehab, Homecare, and Matrix.   
BEI™s labor and employment department undertook an effort 
to create one policies and proc
edures manual.  The objective 
was to create a manual that was current and would be applica-

ble to BEI and all of its subsidia
ries and that also allowed re-
gions that for historical reasons had developed unique differ-

ences in benefits to customize the manual for their own pur-
poses.  The manual that was created applied to BEI and BHR.  
In fact, the policies and proc
edures manuals for BHR, Rev 
Rehab, Homecare, and Matrix each identified BEI forms to be 

used and were otherwise substan
tially similar.  BEI™s labor and 
employment department also ov
ersaw the creation of an em-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 300 
ployee handbook.  The employee handbooks of BHR, Bev Re-
hab, Homecare, and Spectra were 
also substantially similar.   
Each year BEI developed a performance plan.  BEI devel-
oped the portion of the plan pert
aining to it.  Spectra, BHR, 
Homecare, and Matrix also developed those portions pertaining 

to them.  Those portions of the plan were submitted to BEI™s 
chief operating officer for approval.  
BEI established a policy to monitor the approval of major 
expenditures made by BEI and its
 subsidiaries. 
 That policy 
required that all repairs, main
tenance, renovations, and equip-
ment purchases of $500 or more be approved in writing.  Pur-
chases of over $500,000 had to be approved by BEI™s executive 
vice president of asset management as well as BEI™s chief fi-
nancial officer. Purchases of 
over $750,000 had to be approved 
by BEI™s capital allocation committee.  Serving on that com-

mittee were representatives of 
some of the subsidiaries. The 
purpose of the capital allocation committee was to make sure 

that BEI and its subsidiaries allocated their cash correctly be-
cause there were cross-collateralized loans and the Company as 
a whole had some common treasur
y functions.  That allocation 
committee reviewed major expenditures to assure that there 

would be the necessary cash flow generated for the Company 
as a whole.  While the cash ge
nerated by the various subsidiar-
ies was separately compartmentalized so that each subsidiary 

could determine its profit and loss, the cash ultimately was 
aggregated into a BEI account.   BEI also conducted financial 
audits of facilities opera
ted by the subsidiaries.  
 When events occur in the subsidiaries that warranted the is-
suance of a press release, BE
I™s communications department 
issued the release.  That same department created several news-
letters, one of which was available to the employees of BEI and 
all the subsidiaries and others 
which were available to more 
targeted portions of the empl
oyees of the subsidiaries.   
BEI operated the Beverly Enterprises Automated Clearing 
House (BEACH). Under this program BEI™s purchasing de-

partment was responsible for co
ntracting with vendors to sup-
ply goods and services to the ope
rations of its subsidiaries.  
These goods included items such as medical supplies, linens, 
housekeeping supplies, and busine
ss office supplies.  The sub-

sidiaries were expected to use the BEACH program and pur-
chase the supplies from the approved vendors, but each sub-
sidiary ultimately decided for itself the extent to which it used 
the BEACH program.  The individual facilities that ordered the 
supplies were sent invoices through BEI™s accounts payable 
department.  BEI™s informati
on technology department negoti-
ated volume discounts with major equipment vendors such as 
IBM, Dell, and Xerox and was ab
le to share the discounts with 
its subsidiaries when the subsidiaries purchased the equipment.  

By the same token BEI was able to offer its subsidiaries vol-
ume-driven financing rates when
 they purchased equipment.  
BEI also offered ﬁlease versus buyﬂ analyses so that the sub-

sidiaries were able to determine the best and most efficient use 
of their money.  The purchasing functions performed by BEI 
also allowed for negotiation an
d documentation expertise, mar-
ket analysis, equipment uniformity 
for interactive use, technical 
support, spare part servicing, etc.
  It also provided efficient and 
effective equipment tracking that in turn allowed the subsidiar-

ies to more readily share and transfer equipment.  The cost of 
the equipment was borne by the purchasing business unit within 
the subsidiary as an operating ex
pense each month.  An obvious 
consequence of this uniform policy was that individual facili-

ties were generally not able to
 go to local suppliers and pur-
chase different equipment.  
BEI had an incentive compensation program for rewarding it 
senior management team with 
money beyond base pay.  That 
same incentive compensation plan
 applied to the senior man-
agement officials of Spectra and BHR.  BEI™s board of direc-
tors approved executive level payouts of incentives.   
BEI offered its subsidiaries a 
travel center to make travel 
plans.  More signifi
cantly, BEI developed a travel policy that 
explained in detail the circumst
ances under which travel must 
occur.  The policy covered matters such as selection of airplane 
flights, car rental, and the use 
of personal cars, credit cards, 
expense reports, reimbursement, a
nd other matters.  That policy 
applied to all BEI™s subsidiaries. 
 BEI also had a fleet of vehi-
cles available for use by its employees.  It developed a vehicle 

use policy that described who was 
eligible to use the vehicles 
and also described in detail the circumstances under which the 

vehicle may be used.  This polic
y too applied to all the subsidi-
aries.   
BEI communicated with users of the services provided by its 
subsidiaries and their friends and family to determine the satis-

faction level of the services.  BEI tabulated this information and 
used it for several purposes
, including marketing.   
Although each subsidiary is free 
to select the pay rates and 
benefits that it will provide to 
its employees, in fact the pay 
rates and benefits offered to 
employees by BHR, Bev Rehab, 
Homecare, and Matrix were substantially similar.  BEI pro-
vided payroll services to the 
subsidiaries.  Information was 
entered into computers at the local facilities and then processed 

by BEI.  BEI then transmitted the employee paychecks with the 
full variety of deductions; BEI al
so produced the W-2 forms for 
the employees.  BEI created a b
ookkeeper™s training guide that 
instructed the local employees on how to input data into BEI™s 

computer system.   
BEI developed and c
onducted training sessions that included 
employees from BHR, Bev Rehab, Matrix, and Homecare.  For 
example, in 1998 BEI put together
 ﬁThe Heat Is On, Beverly 
Leadership Trainingﬂ for the le
ading managers of all the sub-
sidiaries.  That program, tailore
d by Franklin Covey, was de-
veloped in anticipation of legisl
atively mandated changes in the 

Medicare system.  It was designe
d to introduce BEI™s strategy 
and invest new resources by 
training some 6000 key managers, 
including executive managers an
d department heads at the in-
dividual facility level.  Top executives from BEI participated in 

the presentation of the program.  BEI also conducted training 
on subjects such as grievance handling and how to present an 
arbitration case.  Those topics were primarily directed to BHR 
managers, but the training was available to personnel of all BEI 
subsidiaries as well.  The BEI 
subsidiaries freely shared infor-
mation and ﬁbest practicesﬂ with each other.   
Construction of new facilities
 was handled by BEI™s con-
struction department.  BEI™s co
rporate legal department han-

dled the licensing required to operate the assisted living facili-
ties.   
  BEVERLY ENTERPRISES 301
3.  BHR 
BHR is the largest BEI subsidiary.  It operated nursing 
homes and assisted living centers
 located throughout the United 
States.  William Mathies was president of BHR during the rele-
vant time period.  He reported to
 BHR™s board of directors and to BHR™s sole shareholder BEI.  His day-to-day contact in this 

regard was with BEI Chief Operating Officer and President 
Boyd Hendrickson; they had regular meetings where they dis-
cussed BHR™s operations.  Mathies later became an executive 
vice president for BEI.  Some employees of BHR reported to 
persons employed by entities othe
r than BHR.  For example, a 
BHR sales and marketing employee ultimately reported to 

Mark Mostow of BEI.  J. West
, a division vice president in 
rehabilitation for BHR, reported 
to Cindy Susinka, president of 
Bev Rehab.  Another position repor
ted up the line to Spectra.  
As described below in more deta
il, BEI serves two main func-tions in relation to BHR.  It provided oversight and direction by 

virtue of the fact that it is th
e sole shareholder of BHR™s stock 
and it provided a variety of serv
ices to BHR.  BHR paid BEI a 
service fee for those services and that fee was based on the cost 
to BEI.  In other words, BEI did not make a profit for providing 
those services.  
BHR developed its own annual budget.  This budget was re-viewed by BEI™s chief operating officer and then was approved 
by BEI™s board of directors as part of BEI™s overall budget.   
From time to time BHR divest
ed itself of certain nursing 
homes.  Those decisions needed 
the approval of BEI™s chief 
operating officer and its board of 
directors.  All the paperwork 

involved in the divestiture was handled by persons in various 
departments of BEI.  Acquisiti
ons were handled in a similar 
fashion.  One of BHR™s employees proposed building an as-

sisted living center on the grounds of a skilled nursing home.  
He gathered information and traveled to Fort Smith where he 
presented the proposal to both Mathies of BHR and Banks of 
BEI.   
BHR determined what products it needed to purchase, and 
then BEI™s purchasing department executed the purchases 

through the BEACH program.  BHR determined when it 
needed the services of outside ve
ndors such as podiatry.  It used 
a standardized contract develope
d by BEI™s legal department to 
engage such services.  BEI prepared BHR™s income and prop-
erty tax returns.  If it became necessary to use outside tax con-
sultants, BEI hired them.   
All of BHR™s insurance, includi
ng general liability, fire, oil, 
and machinery was obtained th
rough BEI™s risk management 
department.  That department determined the insurance carrier 

and the amount of insurance cove
rage.  That same department processed all of BHR™s workers™ compensation claims and 

monitored trends in the workers™ compensation field with the 
goal of reducing those claims.  
It also provided consultative services to BHR in that area by suggesting how potential prob-

lems could be handled differen
tly.  BEI™s risk management 
department also handled claims made against BHR for matters 

such as improper resident ca
re and automobile and property damage.   While individual facilities were responsible for complying 
with OSHA requirements, BEI™s safety a
nd loss department 
provided the facilities with services necessary to achieve com-
pliance.   
Information such as clinical 
records of patients was entered 
at the local level and transmitted to BEI™s mainframe computer 
in Fort Smith.  BHR was then able to access the information 
there.  Billing for patient services covered Medicare was han-
dled through BEI™s Medicare depa
rtment.  Private pay patient 
payments and Medicaid payments were billed on a more local 
level.   
BHR selected the benefits that it offered to its employees.  
However, negotiations with co
ntractors to obtain standard 
benefits were handled by BEI. 
 BEI also assisted BHR in de-
veloping the kinds of benefits that BHR wanted for its employ-
ees.  Those benefits were administered by BEI™s benefits ad-

ministration department.  That department also was ultimately 
responsible for the preparation 
of a benefits administration 
manual.  BEI also conducted wa
ge surveys for BHR so that 
BHR could determine appropriate wage levels for its employ-
ees.  BHR used an automated time records system that inter-

faced with BEI™s payroll system.   
BEI™s legal and labor and empl
oyment departments worked 
together to develop a program to assure that charge nurses had 
a proper understanding of their role as supervisors.  This pro-
gram was implemented for BHR.   
BHR required it employees to co
mply with BEI™s code of 
conduct and ethics policy.  In th
at regard, employees were di-
rected to refrain from engaging in an activity if they were in 

doubt concerning whether the activ
ity was proper.  Instead, the 
employees were directed to seek advice from their superiors 

including, ultimately, BEI™s corporate compliance officer or 
legal department.  BHR also re
quired its employees to comply 
with ethical and legal standards related to resident abuse and 

neglect.  In this regard employ
ees were to report potential legal 
or ethical violations to management or to BEI™s hotline.   This 

hotline number was available at all of BHR™s nursing homes 
and assisted living facilities. 
 BEI™s quality management de-
partment logged the hot
line complaint, referred it to a local 
consultant or other person for i
nvestigation, preparation of a 
report, and if necessary counseling and education at the local 
facility or talking to higher management concerning the inci-
dent.  If necessary, the facility that was subject to the complaint 
developed an action plan to deal
 with the problem.  The report and action plan were then sent 
to BEI™s hotline management to 
close out the case or to BHR™s group vice president for fol-
lowup.   
BHR operated under BEI™s qualit
y management program.  
That program measured certain quality indicators such as the 
number of falls, incontinence, etc.  The results were reviewed 
with BEI officials as part of BEI™s quarterly board of directors 
meetings.  A member of BEI™s 
quality management department 
also participated as part of 
a team in conducting the quality review.   Changes in BHR™s paydays or pay periods had to be ap-
proved by BEI™s legal department
.  That same department had 

to approve the designation of certa
in positions as being exempt under the provisions of the Fair La
bor Standards Act.  It also 
oversaw the processing of garnishment of employees™ wages.   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 302 
BEI advised BHR that it was required to have an affirmative 
action plan because BEI was a Fe
deral contractor.  BEI™s de-
partment of labor and employme
nt was responsible for oversee-ing that affirmative action plan.   
BEI conducted training for BH
R™s human resources manag-
ers on topics such as ﬁbenefits survey results,ﬂ  ﬁinternal audits 
1-9s,ﬂ ﬁsafety incentive program/lifts,ﬂ ﬁcode of con-
duct/business ethics,ﬂ and ﬁnew
 developments in government audits.ﬂ  BHR™s human resources staff also attended a ﬁPro-
Active Union Manageme
nt Seminarﬂ at which many of the 
speakers were from BEI.  BEI produced a booklet ﬁPro-Active 

Union Managementﬂ that was di
stributed to human relations 
staff at BHR.  The informatio
n contained in the booklet was 
conveyed to management at the i
ndividual facilities.  BHR also 
conducted a series of roundtable discussions among some of its 
executive directors.  Hendricks
on and others from BEI attended 
so that they could hear first hand what the problems were.    
Sometime in the late 1980s therapy services at BHR™s nurs-
ing homes were provided by outs
ide contractors.  Thereafter 
BEI decided that BHR should start providing therapy services 
directly from its own staff and 
BHR began the gradual process of hiring its own therapy employees such as speech, occupa-

tional, and physical therapists. 
 It also began to hire support 
staff such as rehabilitation assistants and aides.  Spectra pro-

vided the recruiting services 
for BHR and BHR paid Spectra 
for those services.   
At some point prior to1998 th
e United States Government changed the manner in which it paid for services provided to 

Medicare beneficiaries.  Prior to the change service providers 
were reimbursed on a cost plus 
basis.  However, after the 
change service providers were pa
id a fixed rate of reimburse-
ment.  BHR determined that it would lose a significant amount 
of money if it continued to provide
 rehabilitation services in the 
manner that it had.  Mathies and Mark Worthley, president of 
Spectra, worked together with input from BEI to develop a 
strategy to deal with the problem.  They ultimately decided to 

create Bev Rehab and have Be
v Rehab provide rehabilitation 
services to BHR.  They made this decision in consultation with, 

and with the approval of, BEI.  On February 5, 1998, BHR and 
Spectra jointly advised the rehabilitation therapists, assistants, 
and aides that BHR would no longer be providing rehabilitation 
services but instead Bev Reha
b would begin providing those 
services to BHR.  The notice assured those employees who 
would be retained that they 
would remain Beverly employees 
but that there could be an impact
 on the benefits levels provided 
to them.  It also stated that Bev Rehab ﬁwill remain an integral 

part of each facility.ﬂ   
As more fully described belo
w, Bev Rehab became opera-
tional January 1, 1999.  It came into existence as a result of an 
earlier transfer of certain BHR stock to BEI.  BEI, in turn, 
transferred that stock to Spectra.  Bev Rehab was established to 
provide therapy services to BHR at its skilled nursing homes on 
a more cost effective basis.  BHR and Bev Rehab entered into a 
contract whereby Bev Rehab agreed to provide, and was com-
pensated for providing, therapy services at BHR™s facilities.   
This reorganization affected over 
500 facilities, only 4 of which 
are at issue in this case.  About 1000 therapy employees were 

terminated in conjunction with th
e reorganization.  BEI and its 
subsidiaries incurred about $2.5 million related to the termina-
tion of those employees.  In a 
memorandum dated September 2, 
1998 concerning this matter that 
was addressed to senior staff 
at BEI and other subsidiaries
, Mathies and Wortley stated: 
 These materials are 
not
 an announcement affecting only 
[BHR].  This announcement affects our entire Company.  The 
reorganization of [BHR] is an important part of our company-
wide strategy. 
. . . . 
Together as a company, we have many strengths that will see 
us through this time of change. 
. . . . 
We know you will join us all in 
this united effort to make our 
Company even more successful as 
we seek to fulfill Beverly™s 
Vision 2000+; ﬁTo be the most respected, successful and de-

sired provider of healthcare services in the communities that 
we serve.ﬂ 
 As will be seen in ore detail 
below, consequences of this 
transfer as they pertained to rehabilitation aides resulted in the 
events that lead to the 8(a)(5) al
legations at issue in this case.  
This was so because BHR took the position that the rehabilita-

tion aides that were transferre
d to Bev Rehab were no longer 
part of the existing service and maintenance units.  BHR re-
fused to recognize the Unions as the collective-bargaining rep-
resentative of those employees and refused to apply the collec-
tive-bargaining agreements to them.  
4.  Spectra 
As indicated above, Spectra pr
ovided rehabilitation consulta-
tive services to BHR.  Spectra also provided clinical services 

including developing clinical protocols, best practices, and 
education to BHR employees.  Sp
ectra also provided BHR with 
recruiting services whereby it assisted BHR in recruiting cer-

tain employees.  Spectra had th
ree subsidiaries, Bev Rehab, 
Homecare, and Matrix. 
5.  Bev Rehab 
Bev Rehab holds itself out as one of the largest contract re-
habilitation companies in the 
nation, providing physical, 
speech, and occupational therapy to residents of more than 600 

skilled nursing centers.  As previously indicated, sometime 
before 1999 a decision was made to create Bev Rehab to pro-
vide therapy services for BHR.  Cindy Susienka, who was to 
become Bev Rehab™s president, began in 1998 to work on mak-
ing Bev Rehab operational.  During that time she and others 
were carried on Spectra™s payroll.  Bev Rehab became opera-
tional January 1, 1999.  Beside
s providing rehabilitation ser-
vices to BHR, Bev Rehab also offered its services to non-

Beverly businesses; this accounted for about 5 percent of its 
business in 1999 and had grown to about 30 percent of its busi-
ness at the time of the hearing in this case.
2  A number of em-
ployees who had worked for Spectra became employees of Bev 

Rehab.  About 90 percent of Bev Rehab employees came from 
                                                          
 2 Before the transfer BHR also 
provided rehabilitation services to non-BEI businesses.  This accounted for less than 5 percent of BHR™s 
business.  This work was mainly done
 by therapists and not rehabilita-
tion aides.   
  BEVERLY ENTERPRISES 303
some BEI company.  More specifically, about 90 percent of the 
rehabilitation aides came from BHR. 
Because Bev Rehab™s employees were mobile it did not have 
field offices; its only office was in Fort Smith.  Shortly after the 
change Bev Rehab conducted training of rehabilitation aides 
according to a training program that it had purchased from an 
outside vendor.  This program focused on competency and 
hands-on training such as how 
to assist patients with ambula-
tion, range of motion, and the lik
e.  As indicated, Bev Rehab 
provided the bulk of its rehabil
itation services for BHR.  In 
addition, at times BHR had a need for direct care staff that it 

was unable to fill.  A Bev Reha
b employee would be assigned 
to perform that work.  The employee who performed the work 
would be paid by Bev Rehab and it would transfer those costs 
to BHR™s ledger.  On occasions Bev Rehab lacked the staff to 
provide services to its customers.  In those circumstances it 
decides whether to subcontract that work to other businesses.   
Before the transfer BHR and Spectra cooperated to develop 
and implement protocols for the reduction in force and for re-
ducing and adjusting salaries.  The benefit package that was 
offered to the transferred employees was first submitted for 
review to several individuals,
 including some from BEI™s legal 
department.  Consultants employed by Spectra made the final 
decision as to which BHR employee
s were going to be retained 
by Bev Rehab.  The employees retained by Bev Rehab did not 

have to reapply for employment; instead they were merely 
transferred to Bev Rehab.  This
 meant that those employees did 
not have a disruption in their me
dical benefits or a loss of sen-iority.  However, some employees other than rehabilitation 
aides did experience a reduction in pay.  The reductions were 
based on a wage survey done by Spectra with help from BEI™s 
compensation department.  The re
habilitation aides at issue in this proceeding, however, did not experience a reduction in pay 

or benefits. 
Bev Rehab developed its own human resources policy and 
procedures manual, but it used BHR™s manual as a template for 

creating its own.  Bev Rehab™s manual was also reviewed by 
BEI™s legal department.  Bev 
Rehab also developed its own 
associate™s handbook.  As indicated above, both the manual and 

handbook were substantially simila
r to those of the other sub-sidiaries.  Bev Rehab developed its affirmative action plan 
through BEI, who had contracted with an outside consultant to 
provide these services.  Bev Rehab personnel attended the pro-
active union management seminar
 described above and they 
later shared some of the information from the seminar with 

other managers in Bev Rehab.  
Bev Rehab operated under the sa
me capital appropriations 
approval process described above, but it had very little capital.  
Bev Rehab created it own budgets but its budgets were re-
viewed and approved by BEI.  The travel policy described 
above also applied to Bev Rehab.  As with the other subsidiar-
ies, Bev Rehab had its own payr
oll department but BEI actually 
produced the paychecks, the W-2 forms, credit union deduc-
tions and the like.  Bev Rehab™s tax returns were prepared by 
BEI.  Bev Rehab™s insurance was obtained through BEI™s risk 
management department.  That department selected the insur-
ance carriers and the amount of insurance coverage.  Workers™ 
compensation claims filed by Be
v Rehab employees were proc-
essed by BEI™s risk 
management department.  BEI™s code of 
conduct and business ethics was a
pplicable to the employees of 
Bev Rehab.  Lawsuits brought ag
ainst Bev Rehab were handled 
by BEI™s legal department.  Op
enings for positions with Bev 
Rehab were posted on BEI™s webs
ite.  Bev Rehab availed itself 
of other aspects of the wide rang
e of services that BEI provided 
to its subsidiaries.  But Bev 
Rehab created its own quality man-
agement system and had no inte
raction with BEI™s quality man-
agement.  Nor did it interact with BEI™s human resources de-
partment because it created its
 own human resources depart-ment.   
Susienka, Bev Rehab™s presiden
t, was in frequent contact 
with Mark Worthley, Spectra™s 
president, by telephone, email, 
and in person.  Susienka and Wo
rthley discussed matters such 
as where Bev Rehab was in terms of its creation, the develop-

ment of plans for Bev Rehab once it was created, and how Bev 
Rehab was performing as measur
ed against those plans.  
Susienka also made periodic 
progress reports to the highest 
executives of BEI.   
6.  Homecare 
Homecare provided both hospice and homecare services.  
Homecare™s hospice program dealt with patients who were 
terminally ill.  It described its service as ﬁa comprehensive, 
medically directed, team-oriented program of care that empha-
sizes pain control and symptom management rather than cura-
tive treatment.ﬂ  This service wa
s provided to patients in hospi-
tals, nursing homes, hospices, a
nd in their homes.  Under the homecare program a healthcare provider visited the patient™s 
home and administered drugs or 
medication.  Medications or 
fluid could be administered through use of an IV device, for 

example.  Homecare also provided durable medical equipment 
such as hospital beds and bedside commodes to patients for 
home use.  During the relevant ti
me period it employed about 
4000 employees in classifications
 such as registered nurse, licensed practical nurse, home healthcare aides, therapists, and 
sitter companions. 
As indicated above, Homecare is a wholly owned subsidiary 
of Spectra.  Glen Cavallo was Homecare™s president and chief 

operating officer during the relevant time period.  Homecare in 
turn, had three wholly owned subsidiaries: A-1 Home Health-
care, Inc., HTHC Holdings, Inc., and Hospice Preferred Choice, 
Inc.  Cavallo was president of each of these corporations.  
Homecare™s capital expenditures were approved in accordance 
with the procedures previously described.  In February 1999, 
Homecare decided to temporarily step out of the intermittent 
home health business.  Cavallo made that recommendation to 
his superior, Mark Wortley, at
 Spectra.  After Wortley™s ap-
proval the matter was presented to BEI for its approval.  Like-
wise, Homecare™s annual budget goes through the same proc-
ess.  Homecare took advantage of some of the services offered 
to it by BEI, such as insurance purchases, tax preparation, liti-
gation of claims, and processing 
workers™ compensation claims.  
Homecare employees and managers interacted with BEI man-

agers in areas such as sales and marketing, strategic planning, 
and acquisitions.  Homecare also had a contractual relationship 
with Bev Rehab where Bev Rehab would provide its therapists 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 304 
for Homecare™s patients.  The extent to which this service was 
actually used is unclear in the record.   
Homecare had its own human relations department and de-
termined the pay and benefits that
 its employees would receive.  
However, in general, those employees received the same pay 
and benefits offered to the employees of all the other subsidiar-
ies of BEI.  Homecare™s employees were covered by the travel 

policy described above.  
Homecare and BHR worked together to grow the hospice 
business.  Homecare already provided hospice care in a number 
of communities and BHR used this service in its skilled nursing 
homes to care for terminally ill patients. 
7.  Matrix 
Matrix provided outpatient therapy services.   Most of these 
services were provided in its 
approximately 170 clinics, but 

when Matrix acquired businesse
s that were providing such 
services at long-term facilities
 or hospitals, Matrix continued 
providing its services there.  However, Matrix did not provide 
its services to any of the BHR nursing homes.  It employed 
about 1700 nonmanagerial 
employees in classifications such as 
physical therapist, staff occupational therapist, technician, of-

fice coordinator, receptionist, accounting clerk, and payroll 
clerk.  During the relevant 
time period Craig Rettke was Ma-
trix™s president.  Matrix, in 
turn, wholly owned a number of 
subsidiaries.  Rettke was president 
of those subsidiaries as well.  
The subsidiaries also shared common officers and management 

with Matrix.  Rettke reported to Wortley of Spectra and re-
garded Wortley as his superior.   
Matrix often used outside counsel to do its legal work.  
BEI™s legal department would then only review that work.  But 
BEI handled any lawsuits brought against Matrix.  Matrix also 
handled its own renovation and 
modification to its existing 
structure instead of using BEI™s construction department.  This 

was because the scope of its renovations was typically ex-
tremely small.  BEI™s capital
 appropriation procedures, how-ever, did apply to Matrix.  Matrix developed its own budget 
that was then approved by Wortley in Spectra and then ulti-
mately approved by se
nior management in BEI.  BEI™s travel 
policy likewise applied to Matrix.  Matrix had its own informa-

tion technology department that purchased Matrix™s computer 
software, but it used BEI™s services to purchase its computer 
hardware.  Unlike some of the other subsidiaries, Matrix did its 
own Medicare billing.  BEI™s finance department prepared Ma-
trix™s tax returns and its in
surance coverage was obtained 
through BEI™s risk management 
department.  Matrix used 
BEI™s services in conducting wage
 surveys to develop Matrix 
pay scale.  Matrix consulted wi
th BEI in preparing its monthly 
profit and loss forecasts, in procuring capital, and issuing press 

releases.  Rattke of course a
ttended the periodic meetings of 
senior management of BEI and its subsidiaries.  Matrix had 

some generally limited interaction with others in BEI™s hierar-
chy.   
B. Refusal-to-Bargain Issue 
Turning now to the specific work performed by the employ-
ees at issue in this case, the job description for rehabilitation 
aide under BHR indicated that
 these employees performed 
routine therapy as directed by a licensed therapist.  The essen-
tial job functions were to transport patients to and from a treat-

ment area, prepare the patients for treatment, assist with the 
treatment under the direct supervision of the therapist, assist in 
maintaining the cleanliness of the treatment area and maintain-
ing an adequate stock of supplies and equipment, participate in 
meetings, perform assigned cler
ical work, provide community 
based services, and perform othe
r duties as assigned.  As the job descriptions of BHR and then Bev Rehab indicated, the 

essential functions of the rehabi
litation aides remained the same 
after the change as before.  However, before the change the 

rehabilitation aides worked at one facility.  After the change a 
number of the aides regularly worked
 at more than one facility.   
Suwannee Healthcare Center and Paradise Pines were owned 
by Beverly Enterprise Florida, 
Inc., a wholly owned subsidiary 
of BHR.  The United Food and Commercial Workers Union, 

Local 1625 represented the servi
ce and maintenance employees 
at those facilities in separate 
bargaining units with individual 
contracts.  The rehabilitation aides at issue in this case were 
included in their respective collective-bargaining unit and were 
covered by their respective collective-bargaining agreement.  
On January 1, 1999, as part of 
the transfer described above, 
Bev Rehab began providing rehabilitation services to the Su-

wannee facility as part of a clus
ter of four facilities located in 
Florida and one in Georgia.  As of January 1, 1999, Bev Rehab 
also provided rehabilitation services to the Paradise Pines facil-
ity as part of a cluster of f
our Beverly facilities and three non-
Beverly facilities.  In about February 2000 and about December 
2001, respectively, thos
e facilities were sold to non-Beverly 
businesses.  BHR also owned the Elizabeth Adam Crump and 
Northwest facilities.  The Unit
ed Food and Commercial Work-
ers Union, Local 400 represented the service and maintenance 
employees at those facilities in
 bargaining units with individual 
contracts.  As of January 1, 
1999, Bev Rehab provided the re-

habilitation services to the Crump facility as part of a cluster of 
five Beverly and one non-Beverly facilities.  As of the same 

date those services were provided 
to Northwest facility as part 
of a cluster with two 
other facilities.   
Martha Gail Stegall began wo
rking at the Suwannee facility 
in 1994.  In 1996 she became a physical therapy techni-
cian/clerical.  Immediately pr
ior to January 1, 1999, James 
Waters, Frankie Marie Warner, 
and Tess Hankerson were also 
employed in that classification at the Suwannee facility.  After 
the change to Bev Rehab only 
Stegall, Waters, and Warner 
continued to be employed as physical therapy aides.  Phyllis 

Bailey was director of the rehabilitation department there both 
before and after the change.  After the change, however, Suz-
anne Zea became district manager and the employees submitted 
their time records and vacation requests to her for approval.  
Zea visited the faci
lity only a few times 
a month for a couple 
hours each visit.  Thus, Zea was not involved in the day-to-day 

direction of the rehabilitation ai
des.  Instead, the aides worked 
under the direction of a physical therapist and Bailey.   
The technicians worked in three rooms: speech therapy, oc-
cupational therapy, and physical therapy.  At the request of the 

therapist, the technicians woul
d transport the patient, some-
times by wheelchair, to the therapy room.  The technicians also 

prepared the patients for the therapy by, for example, helping 
them on a table or parallel bars, or assembling the required 
  BEVERLY ENTERPRISES 305
weights for weight training exercises.  Once the patient actually 
began the therapy routines under 
the guidance of the therapist, 
the technicians remained to observe the patient to be certain 

that the routines were being properly performed and to be pre-
sent if the patient needed assistance.  They would also, for ex-
ample, place a hot or cold pack on the patient as directed by the 
therapist.  They assisted the therapist in treating residents who 
had developed bedsores.  All th
ese duties remained the same 
after the transfer.  After the change, however, the technicians 

performed more hands on therapy while the therapist was pre-
sent in the room.  The number of patients that the therapists 
worked with at any one time al
so increased.  About a month 
after the transition a new policy and procedures manual was 

made available to the technici
ans and other Bev Rehab employ-
ees.  After the change BHR no longer played a part in the su-

pervision of Bev Rehab™s employees.  
Before the change Stegall ordered supplies about once a 
month.  After the change she continued to order supplies but 
did so every second month.  Also, because of strict budgetary 

limitations, she ordered fewer supplies.  Stegall also performed 
some paperwork, describing those duties as: 
 I was responsible for the daily documentation that the thera-

pists would write.  I would file 
that.  The daily logs. I would 
keep up with those, and make sure
 that the totals were correct.  
And at the end of the month, I would have to total everything 
up and make sure it came out correctly, and then submit it. 
 After the change: 
 The only difference when we were [Bev Rehab] we had com-

puters, and the therapists would 
put certain numbers that I was 
keeping up with [BHR].  They were putting that into the com-
puter, so it cut out just a little bit of the paperwork but not 
much. 
 As indicated above, after the change employees were assigned 
to work in clusters of facilities,
 but because the closest facility 
in the Suwannee facility was far away, Stegall continued to 

work only at that facility.  Before the transition Stegall worked 
40 hours per week.  Immediately after the change she worked 
10 hours per week, but later Steg
all™s hours increased to 30.  
Stegall kept the vacation hours that she had accumulated under 

BHR, but because she was a part-time employee under Bev 
Rehab she did not earn additional vacation time.  The rehabili-
tation aides at Suwannee received no new training concerning 
any change in their duties as part of the transition from BHR to 
Bev Rehab.  Stegall testified 
that her duties did not change 
concerning how she worked with the patients.
3                                                            
 3 Susienka, Bev Rehab™s president, 
testified generally that prior to 
the change the duties of the rehabilitation aides were primarily adminis-
trative in nature in that they did the paperwork attendant to the therapy.  
She testified that after the transiti
on to Bev Rehab the aides performed 
more hands-on patient care work in conjunction with the therapist.  
After the change, according to Susienka, Bev Rehab relied on the 
therapist to do the paperwork or it became the responsibility of the 
facility that received the service.  I conclude that the more specific 
testimony of the employees who act
ually worked at the facilities is more reliable then Susienka™s general testimony. 
Warner worked at the Suwannee facility since 1990.  In 
1998, she worked as a therapy aide.  Before the transition she 
worked 40 hours per week.  The first week after the change she 
worked 10 hours and thereafter received no hours.  She then 
transferred back to BHR to work as a certified nursing assistant 
in the collective-bargaining unit because she no longer received 
assignments as a therapy technici
an.  She too continued to work only at the Suwannee facility after the change.   
Waters worked at the Suwanne
e facility since 1983.  After 
working in several positions he became a rehabilitation aide.  

He too worked only at the Suwannee facility immediately be-
fore and after the change.  The first week after the change War-
ner™s hours were reduced to 12Œ15.  In the following weeks his 
hours were reduced even further and he then too transferred 
back to BHR and returned to the bargaining unit. 
Vernell Young began working at 
the Paradise Pines facility 
in 1995.  He became a rehabilitation aide and he generally 
worked 40 hours per week at that facility.  After the change his 
wage rate and benefits remained the same as before.  Both be-
fore and after the change he wo
rked only at the Paradise Pines 
facility.  Both before and after the change his team leader was 

Fran Crawford.  However, after the change Carly Gurski also 
became a supervisor who visited the facility once or twice a 
week.  Young was also responsible for ordering supplies both 
before and after the change.  The only difference was that be-
fore the change he wrote the information on paper whereas 
afterwards he entered the inform
ation on a computer.  His other 
paperwork responsibilities did not change.    
Deborah Hughes was a business agent for Local 1625; she serviced both the Suwannee and Paradise Pines facilities.  In 

October or November 1998, she heard rumors from the em-
ployees that there was going to be a change.  She contacted 
Wade Lemon, a regional director 
for BEI, and told him that it 
was the Union™s position that the employees remained in the 

unit.  Lemon said that it was the Company™s position that it was 
a new employer.  She finally me
t with Lemon in January 1999.  
On that occasion she continued to maintain that the employees 
remained in the unit and were covered by the collective-
bargaining agreement; Wade said that the Company was not 
going to change its position and 
that Bev Rehab was not going 
to bargain with the Union over that decision. Wade did say that 

he could help the employees get back into the unit as certified 
nursing assistants.  Hughes and Lemon met again on January 
13; others were also present this
 time.  Both parties adhered to 
their positions.  At no time did the Union consent to the re-

moval of the rehabilitation aides from the unit.  Although BHR 
was willing to discuss the effects of the transfer on unit em-
ployees, it was not willing to 
bargain about the decision to 
transfer the unit employees from BHR to Bev Rehab.   
Grace Oriowo worked at the Northwest facility beginning in 
1986.  In 1995, she became a rehabilitation aide and worked in 

that position until September 2000 when she began working in 
the billing office.  Before the change there were about six reha-
bilitation aides working for BHR at the facility; afterwards 
there were only four working for Bev Rehab.  Before the 
change these employees worked 40 hours per week.  After the 
transition Oriowo started working about 6 hours per day and 
then gradually went back to 40 hours per week.  The duties of 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 306 
the rehabilitation aides at this facility were similar to those 
described above, and 
those duties did not significantly change 
after the transition to Bev Rehab.  The exception was that be-

fore the change they generally worked with one patient at a 
time whereas afterwards they worked with several patients at 
the same time.  Before the change Oriowo worked exclusively 
at the Northwest facility.  Afterwards she worked at other non-
Beverly facilities once or twice every week or two.  The record 
is not clear, however, exactly when this started.  The other re-
habilitation aides who were retained there worked only at the 
Northwest facility.   
No one who worked at the Crump Manor testified at the 
hearing.  Respondent asserts that
 no rehab aides have worked at 
the Crump Manor facility since 
January 1, 1999.  However, 

there is evidence that after the change an employee switched 
from working as a certified nursing assistant to work as a reha-
bilitation aide. 
As with the Florida units, Respondent was willing to bargain 
over the effects of the transfer of the rehabilitation aides.  How-
ever, Respondent was unwilling to bargain over the decision 
and Local 400 never expressed its 
consent to the removal of the 
rehabilitation aides from the unit.
  Local 400, like Local 1625, dealt with Waters from BEI on these matters.     
Respondent asserts that the Para
dise Pines facility was sold 
in December 2001 to Seacrest. The 
parties stipulated that the 
Suwannee facility was sold in early 2000 to Delta Health 

Group, a non-Beverly enterprise.  
Respondent asserts that at the 
Northwest facility the therapy aides were rehired and BHR has 

recognized the Union as th
eir representative again. 
III.  ANALYSIS A. Single-Employer Issue 
The Board examines four main factors in determining 
whether separate businesses n
onetheless constitute a single 
employer: (1) common ownership or financial control; (2) 
common management; (3) functi
onal interrelation of opera-
tions; and (4) centralized control of labor relations.  
Radio & 
Television Broadcast Technicians Local 1264 v. Broadcast 
Services of Mobile, 
380 U.S. 255 (1965); 
Sakrete of Northern 
California, Inc. v. NLRB, 
332 F.2d 902 (9th Cir. 1964), enfg. 137 NLRB 1220 (1962).  The determination of single employer 
status is made on a case-by-case basis.  
Blumenfield Theaters 
Circuit, 206 NLRB 206 (1979), enfd. 625 F.2d 865 (9th Cir. 
1980).  Although Respondent denies that it is a single em-ployer, it admits in its answer that it has:  
 common officers, ownership, and directors; have shared some 
common premises and facilities, have provided some services 
for each other: and have held themselves out to the public as 
related business enterprises. 
 Also, in its brief Respondent ad
mits that BEI has financial 
oversight of BHR and Spectra and their respective subsidiaries 

through common directors and its status as the majority share-
holder of each subsidiary.  Resp
ondent also describes how this financial oversight allows BEI 
to develop a consolidated per-
formance plan that tracks the 
allocation of resources among, 
and the profitability of, the subs
idiaries.  The facts set forth 
above fully support these admissions.  There is no doubt that 
Respondent meets the first three factors of the single-employer 
test, and I so conclude. 
A more detailed analysis is re
quired in deciding whether Re-
spondent has centralized control 
of labor relations.  The Board 
has held that this factor is pa
rticularly significant in deciding 
single-employer status.  
Parklane Hosiery Co., 
203 NLRB 
597(1973).   
The Board has also pointed out that the mere potential for 
control of labor relations brought about by common ownership 
is not a factor accorded weight in case such as this where parent 
and subsidiary businesses are involved.  
Western Union Corp., 
224 NLRB 274 (1976).  Rather, it is the actual or active control 
over the day-to-day operations or 
labor relations that is signifi-
cant.  
Dow Chemical Co., 
326 NLRB 288 (1998).  
As noted above, BHR, Bev Rehab, Matrix, and Homecare 
each had their own policies and procedures manual.  These 
manuals covered the full range of employment matters such as 
codes of conduct, benefits, pay,
 and safety and health.  Al-
though each subsidiary had its own manual, the more important 

fact is that all the manuals were
 substantially similar.  Respon-
dent argues that each subsidiary had the right to select or reject 

any of the benefits offered by BEI.  But I conclude this right 
was more theoretical than real.  It is more aptly described as no 
more than the ability to make some small variances from sub-
sidiary to subsidiary while still 
remaining consistent with BEI™s 
overall approach to employment
 matters.  The commonality of 
the provisions in the policies and procedures manuals is com-
pelling evidence of centralized control of labor relations.   
The sections of the policies a
nd procedures manuals pertain-
ing to union-related matters are pa
rticularly revealing.  Each 
manual gave similar instructio
ns and guidance concerning how 
union organizing efforts were to 
be handled.  They each indi-
cated that certain matters, such as requests for information and 

contract negotiations, would be
 handled with assistance from 
BEI™s labor and employment de
partment and/or BEI™s legal 
department.  In fact, BEI™s la
bor and employment department 

was headed by Donald Dotson, 
who reported directly to BEI™s 
chief operating officer.  Reporting directly to Dotson were four 

regional directors who each had responsibility for a particular 
geographic area of the country.  One of those regional directors, 
Wade Lemon, handled the discu
ssions with the Unions that 
emanated from the transfer of the rehabilitation aides from 

BHR to Bev Rehab.   
Likewise BHR, Bev Rehab, Ma
trix, and Homecare each had 
their own employee handbook.  But here too the handbooks 
contained no significant differences.  This fact also supports a 
conclusion of centralized control of labor relations. 
Certain other employment polic
ies were created by BEI who 
then required that all its employees, including those in BHR, 
Bev Rehab, Matrix, and Homecare, abide by them.  Examples 
are the code of conduct and busin
ess ethics and the drug testing 
and background investigation guidebook.  
Also significant in determining whether there was central-
ized control of labor relations is
 the fact that Bev Rehab did not 
decide which of the BHR employees to retain.  Instead, Spectra 
made the decision as to how th
ose employees were to be se-
lected.  
  BEVERLY ENTERPRISES 307
Based on the foregoing and on the record as a whole, I con-
clude that there is sufficient ev
idence to support the finding that 
BEI, BHR, Spectra, Bev Rehab, Matrix, and Homecare share 
centralized control of labor rela
tions.  Together with the find-
ings above that these business entities shared common owner-

ship, common management, and functional interrelation of 
operations; I further conclude that they constitute a single em-
ployer and a single-integrated enterprise.   
B. Refusal to Bargain Issue 
It is well settled that an employer may not alter the scope of 
a bargaining unit without the cons
ent of the union representing 
the employees.  
Boise Cascade Corp., 283 NLRB 462 (1987).  
Likewise, an employer may not transfer employees out of the 
unit and then fail to recognize a union as the collective-
bargaining representative of the transferred employees where 
the transferred employees performed essentially the same work 
after the transfer as before.  
Illinois-American Water Co., 
296 
NLRB 715 (1989), enfd. 933 F.2d 1368 (7th Cir. 1991).   
Thus, the factual matter that must be resolved is whether the 
rehabilitation aides performed essentially the same work before 
as after the transfer so that they remained part of the collective-
bargaining unit.  
Bay Shipbuilding Corp., 263 NLRB 1133 
(1982), enfd. 721 F.2d. 187 (7th Cir. 1983).  The facts de-
scribed more fully above show th
at the rehabilitation aides at 
issue in this case continued to perform the same functions after 

the transfer as before.  They continued to transport patients to 
and from a treatment area, prepared the patients for treatment, 
assisted with the treatment under the direct supervision of the 
therapist, assisted in maintaining the cleanliness of the treat-
ment area and maintaining an 
adequate stock of supplies and 
equipment, and performed assi
gned clerical work.  Although 
some rehabilitation aides had th
eir hours of work reduced, they 
retained their seniority, pay ra
te, and benefits.  Moreover, the 
ease with which some rehabilitation aides transferred back into 
other unit positions after first working for Bev Rehab also 
shows that the unit remained intact.   
Respondent contends that afte
r the transition from BHR to 
Bev Rehab the duties of the rehabilitation aides changed to 
such an extent that they were no longer part of the existing 
collective-bargaining unit.  However, the fact that after the 
change they worked with more than one patient at a time does 
little to alter the fundamental nature of the work they per-
formed.  Of course, at least one 
rehabilitation aide from the four 
facilities worked at facilities other than at a union represented 

facility and rehabilitation aides from other facilities occasion-
ally worked at the union represented facilities.  These facts go 
to the question of whether the 
single-facility units remained 
appropriate, but they alone are insufficient to rebut the pre-

sumption that single facility units
 are appropriate for purposes 
of collective bargaining.  This is especially the case here where 

there is a history of collective bargaining on the single-facility 
basis.
4                                                          
 4 The unit placement of employees from other facilities who work at 
the union represented facilities can be determined in the compliance 
portion of these proceedings applying traditional representation case 
law.   
Respondent points to apparently 
more extensive changes that occurred at other facilities after the transfer.  However, the 
issue before me is only whether the rehabilitation aides at the 
Suwannee, Paradise Pines, Nort
hwest, and Crump Manor facili-ties remained part of the existing bargaining unit.  I need not 

decide whether single-facility units are appropriate at other 
locations.   I therefore conclude that the rehabilitation aides at 
the four facilities at issue remained part of the collective bar-
gaining units even after the transfer. 
Respondent argues that the mana
gement-rights clause in the 
collective-bargaining agreements clearly and unmistakably 
waived whatever rights the Unions had to bargain over the 
matter.  More specifically, Respondent argues that the broad 
management-rights clause amounted
 to consent by the Unions 
to ﬁallow BHR and the nursing homes to make the changes that 

were made in the rehabilitation 
aide job duties, responsibilities, 
reporting structure and work location.ﬂ  For purposes of this 

decision I shall assume that this
 is correct.  However, Respon-
dent goes on to argue: ﬁThis included giving BHR and the nurs-

ing homes the unilateral right to make changes that had the 
effect of pulling the rehabilitation aides outside the scope of the 
bargaining unit.ﬂ    I disagree because I have concluded above 
that the changes were insufficient to have the effect of remov-
ing those employees from the existing bargaining units.  Be-
cause withdrawal of recognition for a portion of the unit re-
quires the consent of the Unions, and because the management 
rights provision did not grant such consent, I reject Respon-
dent™s argument.  
Respondent argues that the analysis set forth in 
Bay Ship-
building Corp., 263 NLRB 1133 (1982), is inappropriate, citing 
Hill-Rom Co., 
957 F.2d 454 (7th Cir. 1992), and 
University of 
Chicago v. NLRB, 514 F.2d 942 (7th Cir. 1985).  Of course, I 
am bound to apply Board law.  
Finally, Respondent argues that under 
First National Main-tenance Corp. v. NLRB, 
452 U.S. 666 (1981), BHR was privi-
leged to go out of the business 
of providing rehabilitation ser-
vices.  That argument is unpers
uasive because Respondent did 
not go out of the business of providing those services.  Instead, 

it merely transferred those operations from one part of its busi-
ness to another.   
I therefore conclude that by refusing to recognize the Unions 
as the collective-bargaining representative for the rehabilitation 
aides as part of the establishe
d collective-bargaining units at 
that Paradise Pines, Suwannee,
 Northwest, and Crump Manor 
facilities and by refusing to apply the collective-bargaining 
agreements to the rehabilitation aides, Respondent violated 
Section 8(a)(5) and (1) of the Act.   
CONCLUSION OF LAW By refusing to recognize the Unions as the collective-
bargaining representative for the re
habilitation aides as part of 
the established collective-bargaining units at that Paradise 

Pines, Suwannee, Northwest, an
d Crump Manor facilities and 
by refusing to apply the collective-bargaining agreements to the 

rehabilitation aides, Respondent
 has engaged in unfair labor 
practices affecting commerce within the meaning of Section 

8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 308 
REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I find that it must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act.  I have 
concluded that Respondent unlaw-
fully failed and refused to recognize the Unions as the collec-

tive-bargaining representative for the rehabilitation aides as part 
of the established collective-bargaining units at the Paradise 
Pines, Suwannee, Northwest, a
nd Crump Manor facilities.  I 
shall require that Respondent extend such recognition.  Issues 

concerning whether those units s
till exist shall be resolved in 
the compliance proceedings.  I have concluded that Respondent 
failed and refused to apply the collective-bargaining agreement 
to the rehabilitation aides.  I 
shall require that Respondent do 
so.  I shall also require that 
Respondent make those employees 
whole for loss of earnings and othe
r benefits as prescribed in 
Ogle Protection Service, 
183 NLRB 682 (1970), plus interest as 
computed in 
New Horizons for the Retarded, 
283 NLRB 1173 
(1987).  The General Counsel raises the possibility that Re-

spondent™s unfair labor practices may have caused some em-
ployees to quit their positions as 
rehabilitation aides.  That issue 
too is appropriate for resolution in the compliance stage of 
these proceedings.  As to any such employees, Respondent 
must offer them reinstatement and make them whole for any 
loss of earnings and other benefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, supra.  Although in the complaint the General Couns
el requested a number of ex-
traordinary remedies, in his brief he now seeks the entry of an 

order against Respondent as a single employer.  The General 
Counsel also seeks a nationwide posting.  I agree that an order 
against Respondent as a single em
ployer is appropriate.  In-
deed, such an order would be a normal remedy.  Supporting 

that conclusion is the fact that
 BEI, BHR, and Spectra played 
direct roles in the transfers that lead to the unfair labor practices 

in this case.  However, I disa
gree with the General Counsel™s 
request for a nationwide posting
.  The unfair labor practices 
occurred only at the four
 facilities involved in
 this case.  There 
is no evidence that employees at other facilities were aware of 

these unfair labor practices or that the normal notice posting 
requirements will be inadequate.  I shall therefore require that 
the notices be posted only at the four facilities involved in this 
case. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5ORDER The Respondent, Beverly Enterpri
ses, Inc., Fort Smith, Ar-kansas, its officers, agents, 
successors, and assigns, shall 
1.  Cease and desist from  
                                                          
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(a) Refusing to recognize th
e United Food and Commercial 
Workers International Union, Local 1625, AFLŒCIO as the 
collective-bargaining representative for the rehabilitation aides 
as part of the established collec
tive-bargaining units at the Para-
dise Pines and Suwannee facilities and refusing to apply the 

collective-bargaining agreement to the rehabilitation aides, and 
refusing to recognize the Un
ited Food and Commercial Work-
ers International Union, Local 400, AFLŒCIO as the collective-bargaining representative for the re
habilitation aides as part of 
the established collective-bargai
ning units at the Northwest and 
Crump Manor facilities and refusing to apply the collective-
bargaining agreements to the rehabilitation aides. 
(b) Refusing to recognize the United Food and Commercial 
Workers International Union, Local 400, AFLŒCIO as the col-
lective-bargaining representative
 for the rehabilitation aides as 
part of the established collective-bargaining units at the North-

west and Crump Manor facilities and refuse to apply the collec-
tive-bargaining agreements to the rehabilitation aides. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Recognize and bargain with the United Food and Com-
mercial Workers International Union, Local 1625, AFLŒCIO as 
the exclusive representative of the rehabilitation aides em-
ployed at the Paradise Pines facility as part of the following 
appropriate unit concerning term
s and conditions of employ-
ment: 
 All full-time and regular part-time non-professional associ-
ates in the bargaining unit located at Paradise Pines, 11565 

Harts Road, Jacksonville, Florida 32218 (certified by the Na-
tional Labor Relations Board, Case 12ŒRCŒ6408); said bar-
gaining unit including all full-time and regular part-time service 
and maintenance associates, in
cluding cooks, dietary aides, 
nursing assistants, physical ther
apy assistants, janitors, laundry 
aides and housekeeping aides; excl
uding administrator, director 
of nursing, nursing supervisor, ch
arge nurses, all registered 
nurses, all licensed practical nurses, activities director, social 
service director, maintenance 
supervisor, staff development 
coordinator, bookkeepers, admi
nistrative secretary/personnel 
specialist, all office clerical associates, medical records secre-
tary, licensed physical therapy assistants. professional associ-
ates, technical supervisors as defined in the Act. 
(b) Recognize and bargain with the United Food and Com-
mercial Workers International Union, Local 1625, AFLŒCIO as 
the exclusive representative of the rehabilitation aides em-

ployed at the Suwannee facility as part of the following appro-
priate unit concerning terms a
nd conditions of employment: 
 All full-time and regular part-time non-professional associates 

in the bargaining unit located at Suwannee Health Care Cen-
ter, 1620 Helvenston Street SE, Live Oak, Florida 32060 (cer-
tified by the National Labor 
Relations Board, Case 12ŒRCŒ
6760; said bargaining unit including all full-time and Regular 

part-time service and maintenance associates, including 
cooks, dietary aides, nursing assistants, physical therapy assis-
tants, janitors, Laundry aides an
d housekeeping aides; exclud-
  BEVERLY ENTERPRISES 309
ing administrator, director, maintenance supervisor, staff de-
velopment coordinator, bookkeepers, administrative secre-
tary/personnel specialist, all office clerical associates, medical 
records secretary, licensed physical therapy assistants, profes-
sional associates technical supervisors as defined in the Act. 
 (c) Recognize and bargain with the United Food and Com-
mercial Workers International Union, Local 400, AFLŒCIO as 
the exclusive representative of the rehabilitation aides em-
ployed at the Northwest facility 
as part of the following appro-
priate unit concerning terms a
nd conditions of employment: 
 Included all full-time and regular part-time service and main-

tenance employees employed by the Employer at 3333 Wis-
consin Avenue, N.W., Washington
, D.C. including nurses' as-
sistants, ward clerks, activities employees, dietary and kitchen 

employees, maintenance employ
ees, housekeeping and laun-
dry employees, and painters, ex
cluding registered nurses, li-
censed practical nurses, office clericals, professionals, techni-
cal employees, guards and superv
isors as defined in the Act, 
and all other employees.  
 (d) Recognize and bargain with the United Food and Com-
mercial Workers International Union, Local 400, AFLŒCIO as 
the exclusive representative of the rehabilitation aides em-
ployed at the Crump Manor facility as part of the following 
appropriate unit concerning term
s and conditions of employ-
ment: 
 All regularly scheduled non-professional employees in the 
bargaining unit certified by th
e National Labor Relations 
Board in Case 5ŒRCŒ12097; said bargaining unit including 

all full time and regular part-time service and maintenance 
employees, including nursing assistants, physical therapy 
aides, food service employees, including, cooks, housekeep-
ing employees, maintenance employees, activities assistant, 
beauty shop operator, and laundry employees at the Em-
ployer's facility located in Glen
 Allen, Virginia; said bargain-
ing unit excluding office clerical employees, administrative 

secretary, medical records clerk/nursing secretary, administra-
tor, director of nursing, registered nurses, licensed practical 
nurses, executive housekeeper, floor supervisor, foods service 
director, bookkeeper, activities director, dietary supervisors, 
physical therapist, maintenance engineer, social services di-
rector, social worker, education coordinator, director of volun-
teer  services, confidential employees, temporary and casual 

employees, guards  and supervisors as defined in the Act. 
 (e) Make employees whole for 
any loss of earnings and other 
benefits suffered as a result of the unfair labor practices, in the 
manner set forth in the remedy section of the decision. 
(f) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 

shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to 
analyze the amount of back pay 
due under the terms of this Order.   
(g) Within 14 days after service by the Region, post at its 
Paradise Pines, Suwannee, Nort
hwest, and Crump Manor facili-ties copies of the attached
 notice marked ﬁAppendix.ﬂ6 Copies of the notice, on forms provided by the Regional Director for 
Region 6, after being signed by the Respondent's authorized 
representative, shall be posted 
by the Respondent immediately 
upon receipt and maintained for 60 consecutive days in con-

spicuous places including all places
 where notices to employees 
are customarily posted. Reasonable steps shall be taken by the 

Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. In the event that, during the 

pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facilities involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-

ees employed by the Respondent at
 those faciliti
es at any time 
since January 1, 1999. 
(h) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
                                                           
 6 If this Order is enforced by a judgment of the United States court 
of appeals, the words 
in the notice reading ﬁPosted By Order of The 
National Labor Relations Boardﬂ Shall Read ﬁPosted Pursuant To A 
Judgment of The United States Court Of Appeals Enforcing An Order 
of The National Labor Relations Board.ﬂ 
  